                 Case 18-10248-MFW               Doc 1425        Filed 01/30/19        Page 1 of 10


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

THE BON-TON STORES, INC., et al.,1                              Case No. 18-10248 (MFW)

                             Debtors.                           (Jointly Administered)


                NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON JANUARY 31, 2019 AT 10:30 A.M. (ET)


THIS HEARING WILL BE HELD BEFORE THE HONORABLE MARY F. WALRATH
    AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
   DELAWARE, 824 NORTH MARKET STREET, 5TH FLOOR, COURTROOM 4,
 WILMINGTON, DELAWARE 19801 BEGINNING AT 10:30 A.M. (ET). ANY PARTY
    WHO WISHES TO APPEAR TELEPHONICALLY AT THE HEARING MUST
 CONTACT COURTCALL, LLC AT 866-582-6878 PRIOR TO THE START OF THE
      HEARING TO REGISTER HIS/HER TELEPHONIC APPEARANCE IN
  ACCORDANCE WITH THE INSTRUCTIONS FOR TELEPHONIC APPEARANCES
            EFFECTIVE JANUARY 5, 2005, REVISED MAY 11, 2018. 3


RESOLVED MATTERS

1.         Motion of Ronada Vargas for Relief From Stay Under Section 362 of the Bankruptcy
           Code [D.I. 404, 3/27/18]

           Response/Objection Deadline:                          April 13, 2018 at 4:00 p.m. (ET)

           Responses/Objections Received:                        None.

           Related Documents:

                A.    Notice of Withdrawal [D.I. 1406, 1/28/19]

           Status:    This matter has been withdrawn.
1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: The Bon-Ton Stores, Inc. (5229); The Bon-Ton Department Stores, Inc. (9309); The Bon-Ton
     Giftco, LLC (2805); Carson Pirie Scott II, Inc. (2140); Bon-Ton Distribution, LLC (5855); McRIL, LLC (5548);
     Bonstores Holdings One, LLC (8574); Bonstores Realty One, LLC (8931); Bonstores Holdings Two, LLC (8775);
     and Bonstores Realty Two, LLC (9075). The mailing address for the above-captioned Debtors is P.O. Box 20159, York,
    Pennsylvania 17402.

2
    Amended Items appear in bold.
3
    The Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018 are attached hereto
    as Exhibit C.

01:24103523.2
                Case 18-10248-MFW         Doc 1425      Filed 01/30/19    Page 2 of 10



2.       Motion to Amend Claim as Complaint to Determine Dischargeability, filed by The Wine
         Experience at Jordan Creek, L.C. [D.I. 862, 6/19/18]

         Response/Objection Deadline:                   At the hearing.

         Responses/Objections Received:                 None.

         Related Documents:

                A.    Notice of Motion [D. I. 994, 8/8/18]

                B.    Agreed Notice of Withdrawal [D.I. 1408, 1/29/19]

         Status:      This matter has been withdrawn.

3.       Joint Motion of the Debtors and Bon-Ton Purchaser for Entry of an Order Authorizing
         Severance and Rejection of an Executory Contract [D.I. 1279, 1/10/19]

         Response/Objection Deadline:                   January 24, 2019 at 4:00 p.m. (ET)

         Responses/Objections Received:                 None.

         Related Documents:

                A.    Order Authorizing Severance and Rejection of an Executory Contract [D.I.
                      1405, 1/28/19]

         Status:     An order has been entered.

CONTESTED MATTER GOING FORWARD

4.       Debtors’ Motion for Entry of an Order (I) Dismissing the Debtors’ Chapter 11 Cases;
         (II) Establishing Procedures With Respect to Final Fee Applications; (III) Directing the
         Debtor Entities to be Dissolved; and (IV) Granting Related Relief [D.I. 1280, 1/10/19]

         Response/Objection Deadline:                   January 24, 2019 at 4:00 p.m. (ET)
                                                        [Extended until 1/25/19 for the Purchaser]

         Responses/Objections Received:

                A.    Objection of Commonwealth Edison Company [D.I. 1306, 1/23/19]

                B.    Comenity Bank’s Limited Objection and Reservation of Rights [D.I. 1343,
                      1/24/19]

                C.    Limited Objection of Wisconsin Mall Properties, LLC [D.I. 1344, 1/24/19]




                                                   2
01:24103523.2
                 Case 18-10248-MFW      Doc 1425      Filed 01/30/19       Page 3 of 10


                D.   Limited Objection of Pension Benefit Guaranty Corporation [D.I. 1346,
                     1/24/19]

                E.   Reservation of Rights of WEC 98C-LLC [D.I. 1349, 1/24/19]

                F.   (I) Objection by Rolex Hosiery Private Limited; and (II) Cross-Motion for
                     Allowance of Administrative Expense Pursuant to § 503(b)(9) of the
                     Bankruptcy Code and Directing Payment [D.I. 1352, 1/24/19]

                     (i)   Notice of Withdrawal [D.I. 1418, 1/29/19]

                G.   Response of the Purchaser [D.I. 1368, 1/25/19]

                H.   Objection by Nina Footwear Corp. [D.I. 1407, 1/29/19]

                I.   Pro Se Objections [See Exhibit A attached hereto]

         Related Documents:                           None.

         Status:     Item F has been withdrawn. Item A has been adjourned until March 8,
                     2019, the hearing date scheduled with respect to Commonwealth Edison’s
                     motion seeking payment of an administrative expense claim [D.I. 1285].
                     Items C, D and G have been resolved pursuant to a revised form of order.
                     The Debtors and the Purchaser, as applicable, are continuing to work
                     with applicable parties to resolve Items B and H prior to the
                     hearing. With respect to pro se parties referenced as Item I above, each of
                     whom filed a response seeking reimbursement on account of previously-
                     purchased gift cards or allegedly holds a general unsecured claim against the
                     Debtors, the Debtors are unable make payments on account thereof given the
                     terms of the Sale Order and the priorities of the Bankruptcy Code. Objectors
                     wishing nonetheless to be heard by the Bankruptcy Court in addition to their
                     written objections are encouraged to make a telephonic appearance at the
                     hearing. This matter is going forward.

FEE APPLICATIONS

5.       Third Interim Fee Application of the Debtors’ Professionals for the Period from August
         1, 2018, Through and Including October 31, 2018 [D.I. 1254, 12/14/18]

         Response Deadline:                           January 3, 2019 at 4:00 p.m. (ET) [Extended
                                                      for the United States Trustee]
         Responses Received:                          None at this time.

         Related Documents:                           See Exhibit B hereto.

         Status:     The Debtors’ professionals have determined to adjourn this matter until such
                     time as the Court schedules a final fee hearing.



                                                  3
01:24103523.2
                Case 18-10248-MFW   Doc 1425      Filed 01/30/19   Page 4 of 10


Dated:      January 30, 2019
            Wilmington, Delaware      /s/ Andrew L. Magaziner
                                      Pauline K. Morgan (No. 3650)
                                      Sean T. Greecher (No. 4484)
                                      Andrew L. Magaziner (No. 5426)
                                      Elizabeth S. Justison (No. 5911)
                                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                      Rodney Square
                                      1000 North King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 571-6600
                                      Facsimile: (302) 571-1253

                                      -and-

                                      Kelley A. Cornish
                                      Elizabeth R. McColm
                                      Alexander Woolverton
                                      Michael J. Colarossi
                                      PAUL, WEISS, RIFKIND, WHARTON &
                                      GARRISON LLP
                                      1285 Avenue of the Americas
                                      New York, New York 10019
                                      Telephone: (212) 373-3000
                                      Facsimile: (212) 757-3990

                                      Co-Counsel to the Debtors and
                                      Debtors in Possession




                                              4
01:24103523.2
                      Case 18-10248-MFW      Doc 1425     Filed 01/30/19      Page 5 of 10



                                                 EXHIBIT A

                                              Pro Se Objections

                         Docket                                                Docket
Tab          Date          No.          Name            Tab         Date        No.            Name
 1        1/18/2019       1288    Nancy R. Villecco                                           Zenaida
 2        1/22/2019       1296      Don Kierman          36       1/23/2019     1332         Tagamolila
 3        1/22/2019       1297    Cathy M Schlack                                        DeAnn Harvey-
                                      Sarah Jane         37       1/24/2019     1333         Lowden
4         1/22/2019       1298         Servinski                                             Margaret
                                                         38       1/24/2019     1334        Szajowska
5         1/22/2019       1299     Maggie J. White
                                                                                            Michigan
                                        Andrea
                                                         39       1/24/2019     1335        Generator
 6        1/22/2019       1300       Bodenschatz
                                                                                              Alanna
 7        1/22/2019       1301    Barbara Wiseman        40       1/24/2019     1336       Brookshaw
 8        1/22/2019       1302    Christine Wheelen      41       1/24/2019     1337      Jean Agathen
 9        1/22/2019       1303        Tom Klotz          42       1/24/2019     1338      Jane Kieltyka
10        1/22/2019       1304      Sharon Fisher        43       1/24/2019     1340     Joanne Shaffer
                                       Dorothy                                             Christina I.
11        1/22/2019       1305        Zurkowski          44       1/24/2019     1341         Parrales
12        1/23/2019       1307    Marie Kreinbrink       45       1/24/2019     1342     Rachelle Mayse
13        1/23/2019       1308       Mary Donth                                            Jacquelynn
14        1/23/2019       1309      Virginia Ricks       46       1/25/2019     1353         McKay
15        1/23/2019       1310    Elizabeth McNees       47       1/25/2019     1354    Marlene Benjamin
16        1/23/2019       1311      Kathleen Wyn         48       1/25/2019     1355     Janis Annesley
17        1/23/2019       1312       Eddie Kiefer        49       1/25/2019     1356     Nancy L. Felber
18        1/23/2019       1313      Jean Bromley         50       1/25/2019     1357     Marcie Richner
19        1/23/2019       1314    Steve Milanovich       51       1/25/2019     1358    Denise K. Sabatka
20        1/23/2019       1315      Anton Smolik         52       1/25/2019     1359      Darlene White
21        1/23/2019       1316     Lenna McIntyre        53       1/25/2019     1360     Brenda Webber
22        1/23/2019       1317     Wynette Seider        54       1/25/2019     1361    Suzana Ristovska
23        1/23/2019       1318      Edward Arnos         55       1/25/2019     1362      Bill Battaglia
24        1/23/2019       1319      Kristin Berger       56       1/25/2019     1363     Elizabeth Quinn
25        1/23/2019       1320     Donna Petersen        57       1/25/2019     1364    Gloria Thompson
26        1/23/2019       1321       Vicki Baker         58       1/28/2019     1382     Donis J. Wodajo
27        1/23/2019       1322       LeAnn Zenk          59       1/28/2019     1384    Silvia J. Lagunas
28        1/23/2019       1323      Pamela Engel         60       1/28/2019     1385       broo Kemp
29        1/23/2019       1324      Stephen Lewis        61       1/28/2019     1386    Rhodes Robinson
30        1/23/2019       1325      Oriole Nelson        62       1/28/2019     1388    Jeannine Ceferin
                                      Vashonda           63       1/28/2019     1389      Cherie White
31        1/23/2019       1326         Flewelen          64       1/28/2019     1390      Diane Johnson
32        1/23/2019       1327       Christy Kolb        65       1/28/2019     1391     Cecilia Sherwin
33        1/23/2019       1328     Sandra Brookins                                           Christine
34        1/23/2019       1329     Kristin Bunnell       66       1/28/2019     1392        Blackford
35        1/23/2019       1330     Barbara Finazzo       67       1/28/2019     1393    Sandra Schwartz
      01:24103523.2
                    Case 18-10248-MFW         Doc 1425     Filed 01/30/19   Page 6 of 10




                        Docket                                               Docket
  Tab          Date       No.           Name              Tab     Date        No.            Name
  68        1/28/2019    1394       Daniela Staniak                                         Geraldine
  69        1/28/2019    1395        Leslie Echols        90    1/28/2019   Informal       Dickinson
  70        1/28/2019    1396       Bonnie Riedel         91    1/28/2019   Informal       Karin Uribe
  71        1/28/2019    1397       Howard George                                        McKlein
  72        1/28/2019    1398      Bryan Sternberg        92    1/28/2019   Informal   Company, LLC
  73        1/28/2019    1399      Sheryl Armstead        93    1/28/2019   Informal   Bonnie Riedel
  74        1/28/2019    1400      Gregory Johnson        94    1/28/2019   Informal   Roxanne Daley
  75        1/28/2019    1401       Bonnie Stanton                                     Tuyet Hong Thi
  76        1/28/2019    1402      Darlene Benjamin       95    1/28/2019   Informal      Nguyen
                                      Denice K.           96    1/29/2019   Informal  Morgan Fuller
   77       1/28/2019     1403         Welcher            97    1/29/2019     1410      Mary Riley
   78       1/18/2019   Informal    Darlene White                                        Doreen
   79       1/19/2019   Informal    James Paulson         98    1/29/2019     1411       Portugal
   80       1/21/2019   Informal    Marjorie King         99    1/29/2019     1412    Eddie Walker
   81       1/23/2019   Informal   Candice Farberg                                      Jacqueline
   82       1/23/2019   Informal     Carol Fugett         100   1/29/2019     1413      Broadnax
   83       1/24/2019   Informal      Traci Catt
                                                                                       Ruby Carol
                                                          101   1/29/2019     1414        Larson
   84       1/24/2019   Informal     Jean Sabatka
                                                          102   1/29/2019     1415   Dorothy Radell
                                    Modern Decay          103   1/29/2019     1416     Ingrid Rowe
   85       1/24/2019   Informal    Studios LLC                                          Silvia J.
   86       1/19/2019   Informal     KOFI Inc.            104   1/29/2019     1417       Lagunas
                                     Arica Annie-         105   1/29/2019   Informal  Lisa Tavares
   87       1/24/2019   Informal     Marie Black          106   1/29/2018   Informal  Denyse Buck
                                    Christopher J.        107   1/29/2019   Informal   Judy Dodge
   88       1/25/2019   Informal       Naples             108   1/30/2019     1422   Florine Christy
   89       1/28/2019   Informal     Portia Shaw          109    1/30/219     1423    Katie Housel




                                                      2
01:24103523.2
                Case 18-10248-MFW        Doc 1425     Filed 01/30/19     Page 7 of 10



                                            EXHIBIT B

                             Index of Third Interim Fee Applications

A.       Paul, Weiss, Rifkind, Wharton & Garrison LLP [D.I. 1254, 12/14/18]

         1.      Sixth Monthly Fee Statement of Paul, Weiss, Rifkind, Wharton & Garrison LLP
                 as Counsel to the Debtors and Debtors in Possession for Allowance of
                 Compensation and Reimbursement of Expenses Incurred for the period of August
                 1, 2018 through September 30, 2018 [D.I. 171, 10/18/18]

         2.      Certificate of No Objection [D.I. 1242, 11/30/18]

         3.      Seventh Monthly Fee Statement of Paul, Weiss, Rifkind, Wharton & Garrison
                 LLP as Counsel to the Debtors and Debtors in Possession for Allowance of
                 Compensation and Reimbursement of Expenses Incurred for the period of
                 October 1, 2018 through October 31, 2018 [D.I. 1253, 12/14/18]

         4.      Certificate of No Objection [D.I. 1274, 1/4/18]

         5.      Supplement to Third Interim Fee Application [D.I. 1255, 12/14/18]

B.       Young Conaway Stargatt & Taylor, LLP [D.I. 1254, 12/14/18]

         1.      Seventh Monthly Application of Young Conaway Stargatt & Taylor, LLP for
                 Allowance of Compensation for Services Rendered and Reimbursement of
                 Expenses as Co-Counsel to the Debtors for the Period from August 1, 2018
                 through August 31, 2018 [D.I. 1092, 12/17/18]

         2.      Certificate of No Objection [D.I. 1166, 10/12/18]

         3.      Eighth Monthly Application of Young Conaway Stargatt & Taylor, LLP for
                 Allowance of Compensation for Services Rendered and Reimbursement of
                 Expenses as Co-Counsel to the Debtors for the Period September 1, 2018 through
                 September 30, 2018 [D.I. 1214, 10/29/18]

         4.      Certificate of No Objection [D.I. 1238, 11/21/18]

         5.      Ninth Monthly Application of Young Conaway Stargatt & Taylor, LLP for
                 Allowance of Compensation for Services Rendered and Reimbursement of
                 Expenses as Co-Counsel to the Debtors for the Period from October 1, 2018
                 through October 31, 2018 [D.I. 1246, 12/10/18]

         6.      Certificate of No Objection [D.I. 1272, 1/3/19]

         7.      Supplement to Third Interim Fee [D.I. 1256, 12/14/18]




01:24103523.2
                Case 18-10248-MFW    Doc 1425    Filed 01/30/19   Page 8 of 10



                                        EXHIBIT C

                           Instructions for Telephonic Appearances
                       Effective January 5, 2005, Revised May 11, 2018




01:24103523.2
                Case 18-10248-MFW           Doc 1425     Filed 01/30/19     Page 9 of 10


                       INSTRUCTIONS FOR TELEPHONIC APPEARANCES
                               EFFECTIVE JANUARY 5, 2005
                                   Revised May 11, 2018

The United States Bankruptcy Court for the District of Delaware has arranged for parties to participate by
telephonic appearance in hearings using CourtCall, an independent conference call company.

Under no circumstances may any participant record or broadcast the proceedings conducted by the
Bankruptcy Court.

I.     POLICY GOVERNING TELEPHONIC APPEARANCES

       Telephonic appearances are allowed in all matters before Court except the following:

       1. Trials and evidentiary hearings            -      all counsel and all witnesses must appear in
                                                            person;

       2. Chapter 11 status conferences              -      debtor’s counsel must appear in
                                                            person, other parties in interest may appear
                                                            telephonically;

       3. Chapter 11 confirmation hearings           -      debtor’s counsel, and all objecting
                                                            parties must appear in person;



       4. Counsel filing a motion, application or other pleading, including, without limitation, an
          objection or response thereto, are expected to appear personally for a scheduled hearing unless
          excused. If a party filing a responsive pleading intends to make only limited argument, that
          party may participate by telephonic appearance. Any party not submitting a pleading, but
          interested in monitoring the court’s proceedings, may participate by telephonic appearance in
          “listen-only” mode.

       5. Any matter designated by the court as one requiring a personal appearance.

       No telephonic appearance will be allowed unless it is made through CourtCall pursuant to the
       procedures set forth in section II, unless otherwise directed by Chambers.

       In the event of extenuating circumstances, please contact Chambers.

       If an individual schedules a telephonic appearance and then fails to respond to the call of a matter
       on calendar, the court may pass the matter or may treat the failure to respond as a failure to
       appear. Individuals making use of the conference call service are cautioned that they do so at
       their own risk.

       To ensure the quality of the record, the use of car phones, cellular phones, speaker phones, or
       phones in other public places is discouraged. Each time you speak, you must identify yourself for
       the record. Do not place the call on hold at any time. When the Judge informs the participants
       that the hearing is completed, you may disconnect.
               Case 18-10248-MFW           Doc 1425      Filed 01/30/19      Page 10 of 10


II.    SCHEDULING A TELEPHONIC APPEARANCE

       1.     Participants should notify CourtCall by phone (866-582-6878) or by facsimile (866-
              533- 2946) no later than 12:00 p.m. one business days prior to the hearing.
       2.     Participants must provide the following information:

              a.   Case name and number: The Bon-Ton Stores, Inc. [Case No. 18-10248]
              b.   Name of Judge: Judge Mary F. Walrath
              c.   Hearing date and time: January 31, 2019 at 10:30 a.m. (ET)
              d.   Name, address, phone number of participant
              e.   Party whom participant represents
              f.   Matter on which the participant wishes to be heard or whether the participant
                   intends to monitor the proceeding in Alisten-only@ mode.

       3.     Participants intending to be heard by the Bankruptcy Court must send written notification
              to debtor=s counsel and/or opposing counsel providing same information as above.

       4.     Participants will receive fax or email confirmation and instructions for telephonic
              appearance from CourtCall. It is the participant=s responsibility to dial into the call not
              later than 10 minutes prior to the scheduled hearing.

       5.     Any questions about telephonic appearances should be directed to CourtCall at 866-582-
              6878.

III.   FEES

       The fee for the telephonic appearance is fixed by CourtCall.

       The fee rate for telephonic appearances is as follows:

              Call Length                            Fee
              0-45 minutes                           $ 30.00

              $ 7.00 for every 15 minute increment thereafter.



       There are no subscription fees and no special equipment is required to use the service.
